Citation Nr: 1818875	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-38 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1975.  The Veteran had additional service from April 1975 to September 1976, which has been characterized as dishonorable for VA purposes.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran testified at a hearing held via video conference before the Board.  While the matter was pending, the Veterans Law Judge who conducted the hearing retired.  Generally, the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  Because the Veterans Law Judge who conducted the October 2015 hearing has since retired, she cannot participate in the adjudication of the Veteran's claim.  As such, in February 2018, the Board sent the Veteran a letter requesting that he indicate whether he desired another opportunity to testify at a hearing before the Board before a new Veterans Law Judge, or if he wanted the Board to proceed with the adjudication of his appeal.  In February 2018, the Veteran responded that he does not wish to appear at another hearing.  Therefore, the Board will proceed with addressing the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is needed prior to adjudication of the issues on appeal.

In an April 2013 statement, the Veteran indicated that he has been treated for the claimed disabilities on appeal by a Dr. V.A., and also submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, identifying Dr. V.A. as a treatment provider.  It does not appear from the available evidence that any efforts have been made to obtain treatment records from Dr. V.A.'s office.  In addition, the claims file indicates that the Veteran's primary care physician was a Dr. A.B. in Bowling Green, but there are no treatment records in the claims file.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the Veteran's claim for entitlement to service connection for a low back disability, the Veteran testified at his October 2015 Board hearing that he injured his back during his first period of service due to multiple parachute jumps with over 140 pounds of equipment.  He claims that he has had ongoing symptoms during service and ever since.  He reported that he did not seek medical attention because it would have negatively affected his military career.  A review of the Veteran's DD Form 214 from his first period of service reflects that he received a parachutist badge.  

Private treatment records include September 2010 X-rays which include an impression of degenerative disc disease of the lumbar spine.  The Veteran has not been afforded a VA examination in this case.  The Board notes that a February 2014 VA hip examiner indicated that the Veteran had a "low back pain problem" which did not occur during service; however, the Veteran's low back was not examined and the examiner provided no rationale for the statement.  Given the above, the Board finds that remand is warranted to obtain a VA examination to determine whether the Veteran has a low back disability that is related to his active duty service.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Regarding the claims for service connection for a right hip disability and a left hip disability, the Veteran underwent a VA examination in February 2014.  The examiner indicated that the Veteran had a hip and/or thigh condition, which was identified as "degenerative disease" in the right side.  The examiner indicated that the condition was less likely than not incurred in or caused by service, and noted some complaints in the service treatment records and indicated that there was no further treatment in the file.  The examiner then found that the current osteoarthritis was more recent and unlikely to be a result of any trauma in 1974 or before, which had resolved by the end of his period of honorable service.  However, the examiner provided no rationale for this finding, and did not discuss the Veteran's reports of pulling his right hamstring in 1974.  In addition, while the examiner did not provide a diagnosis for the left hip, the examiner indicated in the examination report that imaging studies had been performed, and that they documented arthritis in both hips.  There are no results of the imaging studies in the claims file, so the Board is unaware as to whether the Veteran actually has a diagnosis of a left hip disability.  In light of these deficiencies and the fact that there may be additional treatment records; the Board finds that remand is necessary to provide the Veteran with a new VA examination,  based on full review of the record and supported by stated rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Additionally, since the results of imaging studies done on February 2014 VA examination have not been associated with the record, these should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include records from Dr. V.A. and Dr. A.B.  Based on the response received, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

2.  Obtain and associate with the claims file the results of imaging studies completed in conjunction with the February 2014 VA examination and any other outstanding VA treatment records. 

3.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his low back disability.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After an examination of the Veteran and a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current low back disability is related to the Veteran's service from June 1972 to April 1975, to include any trauma incurred during parachute jumps during service?

The examiner must provide a complete rationale for any opinion expressed.  The examiner must consider the evidence of record, including the service and post-service treatment records, the Veteran's lay statements regarding the incurrence of his disability, and service records which indicate that the Veteran was awarded a parachutist badge. 

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Also provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his right and left hip disabilities.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After an examination of the Veteran and a review of the claims file, the examiner should clearly identify all current chronic disabilities of the right hip and the left hip that have existed since March 2012.  

Then, with respect to each such diagnosed disability, the examiner must render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that a right hip disability and/or a left hip disability, are related to the Veteran's service from June 1972 to April 1975, to include his duties as a Tae kwon do instructor? 

The examiner must provide a complete rationale for any opinion expressed.  The examiner must consider the evidence of record, including the Veteran's lay statements regarding the incurrence of his disability, any post-service treatment records, and the service treatment records, which include a June 1975 record which indicates that the Veteran injured his right hip in October 1974.  

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

